Cooper, C. J ,
delivered the opinion of the Court.
Without intending to hold that no other error exists in the voluminous and confused record in this cause, it is sufficient to note the following.
The appellant and others were indicted for burglary. On the trial, one Morris, indicted for the same offence, was introduced by the State as a witness. He distinctly and fully testified to the guilt of the appellant on direct examination. On cross-examination he stated that some daj^s after the burglary, and while he was confined in jail, he sent for the attorneys who had been engaged to prosecute the parties charged with the crime, and being informed by them that any one of the number who would divulge all the facts would not be prosecuted, he determined as he says “ to make a clean breast and come clear.”
To break the force of this statement, the State was permitted, over the objection of appellant, to prove by the counsel referred to by the witness that no such promises were made. This should not have been permitted. Whether the statement made by the witness on cross-examination was true or untrue was not relevant to the guilt or innocence of the defendant. The single purpose of the State in contradicting that statement was to break its force and effect as going to show that the inculpating testimony delivered on direct examination had been induced by promise of immunity from punishment. It was an effort to support the evidence given on direct examination, and to discredit that drawn out on cross-examination, and it was not competent to do either. A witness cannot be corroborated by proving that on other occasions he had made statements conforming to his testimony, for such statements are but hearsay; nor can one who introduces a witness, directly attack his credibility by proving facts irrelevant to the issue.
The State was also permitted to prove that after the burglary had been committed, the “ good citizens of the town ” held public meetings to discover the perpetrators, examined into the *179facts, and after mature deliberation a conclusion was reached by them which resulted in warrants being sued out against the appellant and those jointly indicted with him. This was throwing into the scale, against the defendant, the mature public opinion formed upon extra judicial investigation, and was so manifestly erroneous that comment is unnecessary. The judgment is reversed and a new trial awarded.